NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10124

                Plaintiff-Appellee,             D.C. No. 2:17-cr-01156-SPL-1

 v.
                                                MEMORANDUM*
LEON ARTHUR DOSELA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Leon Arthur Dosela appeals from the district court’s judgment and

challenges his guilty-plea conviction and 241-month sentence for second-degree

murder, in violation of 18 U.S.C. §§ 1111, 1153. Pursuant to Anders v. California,

386 U.S. 738 (1967), Dosela’s counsel has filed a brief stating that there are no



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. Dosela

has filed a pro se supplemental brief. No answering brief has been filed.

      Dosela waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. Dosela’s request for

appointment of new counsel is DENIED.

      DISMISSED.




                                         2                                   19-10124